 

Exhibit 10.2

BRANDYWINE REALTY TRUST
2018-2020 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM

(Established under the Brandywine Realty Trust Amended and Restated 1997
Long-Term Incentive Plan)

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

FOREPART

1.Background; Purpose.

Brandywine Realty Trust (the “Trust”) established, and its shareholders
approved, the Brandywine Realty Trust Amended and Restated 1997 Long-Term
Incentive Plan (the “Plan”), primarily in order to award equity and equity-based
benefits to officers, employees and Trustees of the Trust and its Subsidiaries
(as defined in the Plan).

One kind of equity-based benefit that can be awarded under the Plan is a
“Performance Share,” which entitles the recipient to receive Shares (as defined
in the Plan), without payment, following the attainment of designated
performance goals.

The Compensation Committee (the “Committee”) of the Trust’s Board of Trustees is
responsible for the administration of the Plan and may, pursuant to the powers
granted to it thereunder, adopt rules and regulations for the administration of
the Plan and determine the terms and conditions of each award granted
thereunder.

The Committee desires to establish, and effective as of January 1, 2018 has
established, a program under the Plan known as the “Brandywine Realty Trust
2018-2020 Restricted Performance Share Unit Program” (the “Program”) for the
2018 through 2020 period for the benefit of certain officers of the Trust and
Subsidiaries whereby such officers would receive Performance Shares under the
Plan.  The purposes of the Program are to motivate certain officers of the Trust
to achieve challenging goals for the Trust that reflect value creation for
shareholders, and to focus the attention of the eligible officers on an
important financial indicator of success of the Trust and of other companies in
the same business as the Trust.

The performance goal for fifty percent (50%) of the Performance Shares to be
awarded to a Participant (as defined below) is based on the extent to which the
Trust attains the performance goal in the “Index Component” of the Program in
Attachment I (Index Component), annexed to this Forepart (“Attachment I”); and
the performance goal for fifty percent (50%) of the Performance Shares to be
awarded to a Participant is based on the extent to which the Trust attains the
performance goal in the “Peer Group Component” of the Program in Attachment II
(Peer Group Component), annexed to this Forepart (“Attachment II”).

Together with the Plan, this Forepart, Attachment I, Attachment II and the
appendices attached hereto constitute the Program.

2.Definitions.  As used in the Program, the following terms have the meanings
indicated:

(a)“Award Agreement” means a written document evidencing the grant to a
Participant of an Award (as defined in and provided for in each of Attachment I
and Attachment II).  For clarity, an Award Agreement shall cover an Award under
Attachment I and under Attachment II.

(b)“Base Units” means the number of Restricted Performance Share Units set forth
in the Award Agreement (increased by any additional Restricted Performance Share
Units “purchased” pursuant to Section 4 of this Forepart) by which the number of
Shares that may be delivered to a Participant is measured.

(c)“Board” means the Board of Trustees of the Trust.

(d)“Business Combination” means a merger, reorganization or consolidation
transaction described in clause (ii) of the definition of “Change of Control” in
the Plan.

(e)“Change of Control” means “Change of Control” as such term is defined in the
Participant’s employment agreement with the Employer (for a Participant who is
party to an employment agreement with the Employer that defines Change of
Control) or as defined in the Plan (in any other case); provided that in either
case, with respect to a Participant who has satisfied or will satisfy the age
and service requirements for

-i-

--------------------------------------------------------------------------------

 

Retirement on or before December 31, 2020 and to the extent required to comply
with Section 409A of the Code, such event or transaction must also constitute a
Control Event.

(f)“Code” means the Internal Revenue Code of 1986, as amended.

(g)“Committee” means the Compensation Committee of the Board, which Committee
has developed the Program and has the responsibility to administer the Program.

(h)“Control Event” means a “change in control event” with respect to the Trust
within the meaning of Treas. Reg. § 1.409A-3(i)(5)(i).

(i)“DER” means a dividend equivalent right—i.e., an award that entitles the
recipient to receive a benefit in lieu of cash or non-cash dividends that would
be payable on any or all Shares subject to another award granted to the
Participant under the Plan, or that would be payable on a number of notional
Shares unrelated to another award, in either case had such Shares been
outstanding.

(j)“Disability Termination” means a Participant’s separation from service due to
a “Disability,” as defined in the Plan.

(k)“Effective Date” means January 1, 2018.

(l)“Employer” means, collectively and individually (as applicable), the Trust
and any Subsidiary.

(m)“Measurement Period” means the period beginning on the Effective Date and
ending on the earlier of (i) December 31, 2020; (ii) the date of a Change of
Control (provided that, if the Change of Control arises from a Business
Combination, the Measurement Period shall end on the date of the closing or
effectiveness of the Business Combination, as applicable); or (iii) with respect
to a Participant whose employment terminates on account of Retirement, death or
a Disability Termination, the date provided in Section 8(a) of this Forepart.

(n)“Participant” means each individual who has received an Award under the
Program.

(o)“Plan” means the Brandywine Realty Trust Amended and Restated 1997 Long-Term
Incentive Plan, as it may be amended from time to time.

(p)“Program” means the Brandywine Realty Trust 2018-2020 Restricted Performance
Share Unit Program (established under the Plan), as it may be amended from time
to time.

(q)“Restricted Performance Share Unit” or “RSU” means an Award of a “Performance
Share,” as such term is defined in the Plan.

(r)“Retirement” means a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h) (or any successor regulation)) from the Employer after
attaining at least age fifty seven (57) and completing at least fifteen (15)
years of continuous full-time service with the Employer.  For purposes of
determining the duration of a Participant’s continuous full-time service with
the Employer, a Participant shall be credited with service at a company acquired
by the Trust (directly or through a Subsidiary) for periods that precede the
acquisition date.

(s)“Share Value” means, as applicable (including for purposes of determining TRS
under each of Attachment I and Attachment II) and except as provided in the
following  sentence, the average of the closing prices of one Share on the New
York Stock Exchange (the “NYSE”) (or, if not then listed on the NYSE, on the
principal market or quotation system on which Shares are then traded) for (i)
the 30 days on which Shares were traded prior to the Effective Date (for the
value of a Share on the Effective Date); or (ii) the 30 days on which Shares
were traded prior to and including the last day of the Measurement Period (for
the value of a Share on the last day of the Measurement Period); provided that
for purposes of Section 4 of this Forepart and the “purchase” of additional

-ii-

--------------------------------------------------------------------------------

 

RSUs thereunder, “Share Value” means the closing price of one Share on the NYSE
(or, if not then listed on the NYSE, on the principal market or quotation system
on which Shares are then traded) on the applicable dividend payment date.  In
the event of a Business Combination approved by the shareholders of the Trust on
or prior to December 31, 2020, Share Value shall mean the final price per Share
agreed upon by the parties to the Business Combination.

(t)“Shares” means “Shares” as such term is defined in the Plan.

(u)“Subsidiary” has the meaning provided in the Plan.

(v)“Trust” means Brandywine Realty Trust, a Maryland real estate investment
trust.

(w)“Trustee” means a member of the Board.

3.Award Agreement.  

(a)Each Participant shall be issued an Award Agreement setting forth (i) the
initial number of Base Units awarded to the Participant and entitling the
Participant to receive the number of Shares determined under Section 3 of
Attachment I based on the extent to which the Index-Based Goal is achieved and
(ii) the initial number of Base Units awarded to the Participant and entitling
the Participant to receive the number of Shares determined under Section 3 of
Attachment II based on the extent to which the Peer Group-Based Goal is
achieved.  In each case, such Base Units shall be subject to the adjustments
described in Section 11 of this Forepart.  

(b)Each Award Agreement and the Shares which may be delivered thereunder are
subject to the terms of this Program and the terms of the Plan.

4.DERS.  Participants shall be awarded DERs with respect to their initial number
of Base Units.  Each DER will be expressed as a specific dollar amount (the
“Dollar Amount”) equal to the dollar amount of the dividend paid on an actual
Share on a specific date (the “Dividend Date”) multiplied by the Participant’s
initial number of Base Units.  Without limiting Section 11 of this Forepart, the
dollar amount (if any) of any non-cash dividend shall be determined by the
Compensation Committee in its discretion.  Until the end of the Measurement
Period, the Committee will apply the Dollar Amount to “purchase” a number of
additional RSUs equal to the Dollar Amount divided by the Share Value.  The
delivery of Shares under such additional RSUs shall also be subject to the
attainment, as applicable, of the Index-Based Goal and the Peer Group-Based Goal
in Attachment I and Attachment II, respectively.  DERs shall also be awarded on
such additional RSUs and applied in the same manner (thereby increasing the
Participant’s Base Units on a cumulative basis).  RSUs deemed purchased with
DERs hereunder may be whole or fractional units.

Participants who make a deferral election under Section 5 of this Forepart shall
also be awarded DERs under the Plan with respect to their deferred Shares.  Each
such DER will be expressed as a Dollar Amount equal to the dollar amount of the
dividend paid on an actual Share on a Dividend Date during the deferral period
multiplied by the number of Shares still deferred by the Participant as of the
Dividend Date.  The Committee will apply the Dollar Amount to “purchase”
notional shares (on which DERs thereafter will also be awarded and applied in
the same manner) at the closing price of a Share on the Dividend Date.  Notional
shares deemed purchased with DERs hereunder may be whole or fractional
shares.  DERs  expressed as a Dollar Amount will continue to be applied to
“purchase” notional shares on Dividend Dates until all of the Participant’s
deferred Shares are delivered to the Participant (or to his or her
beneficiary(ies), if applicable), as elected in his or her deferral election
agreement.  A Participant’s notional shares “purchased” with DERs credited with
respect to his or her deferred Shares shall be 100% vested at all times.

The Trust shall establish a bookkeeping account (the “DER Account”) for each
such Participant and credit to such account the number of whole and fractional
additional RSUs and notional shares deemed purchased with the Dollar
Amounts.  The Participant’s additional RSUs and notional shares shall be subject
to the adjustments described in Section 11 of this Forepart.  All whole
additional RSUs (for which Shares become deliverable under this Section) and
whole notional shares credited to a Participant’s DER Account shall be replaced

-iii-

--------------------------------------------------------------------------------

 

by issued Shares on a one-to-one basis on the delivery date referred to in
Section 9 of this Forepart, and the fractional additional RSUs (for which Shares
become deliverable under this Section) and fractional notional shares credited
to a Participant’s DER Account shall be aggregated and replaced by issued Shares
(and with cash in lieu of a fractional Share) based on the closing price of a
Share on the replacement date, and delivered to the Participant (or to his or
her beneficiary(ies), if applicable) on the date the associated Shares are
delivered to the Participant.

5.Elective Deferrals.  Rights granted under the Program shall be treated as
“Share Awards” and as “Performance-Based Compensation” as defined in the
Brandywine Realty Trust Amended and Restated Deferred Compensation Plan (the
“Deferred Compensation Plan”). Accordingly, a Participant may elect to defer
receipt of Shares issuable under the Program under the rules of the Deferred
Compensation Plan (including any rules established by the administrator of the
Deferred Compensation Plan from time to time).  Any deferral election agreement
shall be in the form prescribed by the Trust.

Notwithstanding any contrary provision of this Program or the Deferred
Compensation Plan, the issuance of Shares may be accelerated: (i) to the extent
permitted by Treas. Reg. § 1.409A-3(j)(4)(vi) (relating to the satisfaction of
tax obligations arising in connection with Awards hereunder), and (ii) to the
extent permitted by Treas. Reg. § 1.409A-3(j)(4)(ix)(relating to plan
terminations and liquidations).

6.Beneficiary Designation.

(a)Each Participant shall designate the person(s) as the beneficiary(ies)
to  whom the Participant’s Shares shall be delivered in the event of the
Participant’s death prior to the delivery of the Shares to him or her.  Each
beneficiary designation shall be substantially in the form set forth in Appendix
B attached hereto and shall be effective only when filed with the Committee
during the Participant’s lifetime.

(b)Any beneficiary designation may be changed by a Participant without the
consent of any previously designated beneficiary or any other person by the
filing of a new beneficiary designation with the Committee.  The filing of a new
beneficiary designation shall cancel all beneficiary designations previously
filed.

(c)If any Participant fails to designate a beneficiary in the manner provided
above, or if the beneficiary designated by a Participant predeceases the
Participant, the Committee shall direct such Participant’s Shares to be
delivered to the Participant’s surviving spouse or, if the Participant has no
surviving spouse, then to the Participant’s estate.

7.Delivery to Guardian.  If Shares are issuable under this Program to a minor, a
person declared incompetent, or a person incapable of handling the disposition
of property, the Committee may direct the delivery of the Shares to the
guardian, legal representative, or person having the care and custody of the
minor, incompetent or incapable person.  The Committee may require proof of
incompetence, minority, incapacity or guardianship as the Committee may deem
appropriate prior to the delivery.  The delivery shall completely discharge the
Committee, the Trustees and the Employer from all liability with respect to the
Shares delivered.

8.Termination of Employment.  Upon a Participant’s termination of employment on
or prior to the last day of the Measurement Period, the following shall occur:

(a)Termination on Account of Retirement, Disability or Death. If, on or prior to
December 31, 2020, (i) the Participant has a separation from service that
constitutes a Retirement, (ii) the Participant incurs a Disability Termination,
or (iii) the Participant dies, then the Participant (or the Participant’s
beneficiary(ies), if applicable) shall be eligible to receive Shares (if any)
under the Program as if the Measurement Period ended on the last day of the
month in which the Retirement, termination or death occurred and as though the
Participant had remained employed by the Employer through such date.  For
avoidance of doubt, the provisions of this paragraph apply in lieu of Section
9(b)(iii) of the Plan.

(b)Termination for Any Other Reason.  If, on or prior to December 31, 2020, the
Participant’s employment with the Employer terminates for any reason other than
a reason described in paragraph (a) of this Section 8, the Participant shall
forfeit all of the Base Units and any other rights under the Program.

-iv-

--------------------------------------------------------------------------------

 

9.Determination of Performance; Share Delivery.  Within 30 days after the end of
the Measurement Period, the Committee shall provide each Participant (or his or
her beneficiary, if applicable) with a written determination of whether the
Trust did or did not attain (i) the Index-Based Goal for the applicable
Measurement Period (and, if applicable, the extent to which the Index-Based Goal
was attained) and the calculations used to make such determination and (ii) the
Peer Group-Based Goal for the applicable Measurement Period (and, if applicable,
the extent to which the Peer Group-Based Goal was attained) and the calculations
used to make such determination.  If Shares are to be delivered under the
Program, unless a Participant validly elects otherwise pursuant to Section 5 of
this Forepart, they shall be delivered on February 1, 2021 or, if a Change of
Control occurs before January 1, 2021, on the fifth day after the Change of
Control or, in the case of a separation from service described in Section 8(a)
of this Forepart, on or before the thirtieth day after that separation from
service.

10.Source of Shares.  This Program shall be unfunded, and the delivery of Shares
shall be pursuant to the Plan.  Each Participant and beneficiary shall be a
general and unsecured creditor of the Employer to the extent of the Shares
determined hereunder, and the Participant shall have no right, title or interest
in any specific asset that the Employer may set aside, earmark or identify as
reserved for the delivery of Shares under the Program.  The Employer’s
obligation under the Program shall be merely that of an unfunded and unsecured
promise to deliver Shares in the future, provided the applicable service
condition is satisfied and the Index-Based Goal and/or Peer Group-Based Goal is
met.

11.Capital Adjustments.  Calculations required under the Program, the number of
Base Units awarded under the Program, and the number of Shares that may be
delivered under the Program shall be adjusted to reflect any increase or
decrease in the number of issued Shares resulting from a subdivision
(share-split), consolidation (reverse split), share dividend, or other change in
the capitalization of the Trust during the Measurement Period.

12.Tax Withholding; Securities Law Compliance.  The delivery of Shares (and
cash, if applicable) to a Participant or beneficiary under this Program shall be
subject to applicable tax withholding pursuant to the Plan.  The delivery of
Shares to a Participant or beneficiary under this Program and the resale of any
such Shares shall be subject to applicable compliance with applicable federal
and state securities laws.

13.Administration.  The Program shall be administered by the Committee pursuant
to the powers granted to it in Section 2 of the Plan.

14.Clawback.  Performance Shares and rights under an Award Agreement shall be
subject to all applicable current and future laws, regulations and stock
exchange listing requirements, including laws, regulations and requirements that
require recovery by the Trust of incentive-based compensation in the event of
material non-compliance with any financial reporting requirements under federal
securities laws.

15.Amendment and Termination.  The Committee reserves the right to amend the
Program, by written resolution, at any time and from time to time in any
fashion, provided any such amendment does not conflict with the terms of the
Plan, and to terminate it at will.  However, no amendment or termination of the
Program shall adversely affect any Award Agreement already issued under the
Program without the written consent of the affected Participant(s).

16.Headings.  The headings of the Sections and subsections of the Program are
for reference only.  In the event of a conflict between a heading and the
content of a Section or subsection, the content of the Section or subsection
shall control.

17.Section 409A. To the extent applicable, this Program is intended to comply
with Section 409A of the Code and will be interpreted accordingly.  Section
9(b)(v) of the Plan will only be applicable to the delivery of Shares under the
Program to the extent permissible under Section 409A of the Code.  The
determination of whether and when Grantee’s separation from service has occurred
will be made in a manner consistent with, and based on the presumptions set
forth in, Treas. Reg. § 1.409A-1(h).  Solely for this purpose, “Employer” will
include all persons with whom the Trust would be considered a single employer as
determined under Treas. Reg. § 1.409A-1(h)(3).  To the extent compliance with
the requirements of Treas. Reg. § 1.409A-3(i)(2) (relating to “specified
employees”) is necessary to avoid the application of an additional tax under
Section 409A to payments due to a Participant upon his or her separation from
service, then notwithstanding any other provision of this Program, the

-v-

--------------------------------------------------------------------------------

 

Plan or the Deferred Compensation Plan, the issuance of Shares will be delayed
until the earlier of (i) six months and one day following that Participant’s
separation from service, or (ii) that Participant’s death.

18.Incorporation of Plan by Reference.  Because the Program is established under
the Plan in order to provide for, and determine the terms and conditions of, the
granting of certain awards thereunder, the terms and conditions of the Plan are
hereby incorporated by reference and made a part of this Program.  If any terms
of the Program conflict with the terms of the Plan, the terms of the Plan shall
control.

 

-vi-

--------------------------------------------------------------------------------

 

ATTACHMENT I (INDEX COMPONENT)

1.Attachment I.  This Attachment I constitutes the “Index Component” of the
Program (the “Index Component”) and, together with the Plan, sets forth the
provisions applicable to Performance Shares that entitle the holder to receive
Shares if and based on the extent to which the Trust attains the performance
goal set forth in this Attachment I.   Terms used as defined terms in this
Attachment I and not defined herein have the meanings assigned to them in the
Forepart.

2.Definitions.

(a)“Award” as used in this Attachment I refers to an award of Restricted
Performance Share Units to a Participant under the Index Component.

(b)“Index-Based Goal” means the specific performance goal, set forth in Section
3(a) of this Attachment I, which must be achieved in order for a Participant to
receive Shares under an Award.

(c)“S&P US REIT Index” means the S&P US REIT Index (as it may be renamed from
time to time) or, in the event such index shall cease to be published, such
other index as the Committee shall determine to be comparable thereto.

(d)“Threshold” means that, for the Measurement Period, the Trust’s TRS places
the Trust at least at the 25th percentile among the component members (excluding
the Trust) of the S&P US REIT Index at the end of the Measurement Period (ranked
based upon each such member’s TRS for the Measurement Period).

(e)“TRS” means total return to shareholders for the Measurement Period for the
Trust and for the other component members of the S&P US REIT Index (i.e., those
component members used for purposes of compiling the S&P US REIT Index as of the
first day of the Measurement Period and that remain publicly held companies as
of the last day of the Measurement Period, whether or not they are still
included in the S&P US REIT Index on such last day).

3.Performance Goal; Delivery of Shares.

(a)If, for the Measurement Period, the Trust’s performance, based on its “TRS”
(as defined in Section 2 of this Attachment I), equals or exceeds the
“Threshold” (as defined in Section 2 of this Attachment I), then the Trust shall
deliver to each Participant the number of Shares (rounded down to the nearest
whole number of Shares) determined by first multiplying the whole percentile
(expressed as a percentage equal to the percentile rounded up for fractions of
one-half or greater) at which the Trust’s TRS for the Measurement Period places
the Trust among the component members (excluding the Trust) of the “S&P US REIT
Index” for the Measurement Period, each ranked pursuant to such TRS, by two, and
then multiplying that product by the Participant’s Base Units; provided,
however, that: (i) if the Trust’s TRS places the Trust at or above the 75th
percentile among the component members (excluding the Trust) of the S&P US REIT
Index at the end of the Measurement Period (ranked based upon each such member’s
TRS for the Measurement Period) then the number of Shares that will be delivered
shall equal 200% of the Participant’s Base Units and (ii) if the Trust’s TRS
places the Trust above the 50th percentile and below the 75th percentile among
the component members (excluding the Trust) of the S&P US REIT Index at the end
of the Measurement Period (ranked based upon each such member’s TRS for the
Measurement Period) then the number of Shares that will be delivered shall equal
a percentage of the Participant’s Base Units, with such percentage derived
through a straight-line interpolation with a deemed minimum percentage of 100%
at the 50th percentile and a deemed maximum percentage of 200% at the 75th
percentile.  Accordingly, for example, if the Trust’s TRS places the Trust at
the 62.5th percentile (i.e., the mid-point between the 50th and 75th
percentiles), then the percentage to be applied to the Participant’s Base Units
would be 150%.  Notwithstanding the preceding sentence, Shares will be delivered
under the Program to the extent that Shares remain available under the Plan; and
if the total number of Shares to be delivered exceeds the number of Shares
available under the Plan, then the number of Shares for each Participant will be
reduced on a pro rata basis based on each individual Participant’s Base Units as
compared to the total of all Participants’ Base Units.  If, for the Measurement
Period, the Trust’s performance, based on its TRS, does not equal or exceed the
Threshold, the Trust shall not deliver any Shares to the Participants.  

A-I-1

--------------------------------------------------------------------------------

 

Also, except as provided in Section 8 of the Forepart, a Participant must be
employed by an Employer on the last day of the Measurement Period in order to
receive any Shares under this Program.  See Appendix A attached hereto for
examples illustrating the operation of this Section.

(a)

A-I-2

--------------------------------------------------------------------------------

 

ATTACHMENT II (PEER GROUP COMPONENT)

4.Attachment II.  This Attachment II constitutes the “Peer Group Component” of
the Program (the “Peer Group Component”) and, together with the Plan, sets forth
the provisions applicable to Performance Shares that entitle the holder to
receive Shares if and based on the extent to which the Trust attains the
performance goal set forth in this Attachment II.  Terms used as defined terms
in this Attachment I and not defined herein have the meanings assigned to them
in the Forepart.

5.Definitions.

(a)“Award” as used in this Attachment II refers to an award of Restricted
Performance Share Units to a Participant under the Peer Group Component.

(b)“Peer Group” means the companies listed on Schedule I attached hereto,
provided that any such company shall cease to be a component of the Peer Group
if it ceases to be publicly-held during the Measurement Period.

(c)“Peer Group-Based Goal” means the specific performance goal, set forth in
Section 3(a) of this Attachment II, which must be achieved in order for a
Participant to receive Shares under an Award.

(d)“Threshold” means that, for the Measurement Period, the Trust’s TRS places
the Trust at least at the 25th percentile among the component members (excluding
the Trust) of the Peer Group at the end of the Measurement Period (ranked based
upon each such member’s TRS for the Measurement Period).

(e)“TRS” means total return to shareholders for the Measurement Period for the
Trust and for the other component members of the Peer Group (i.e., those
component members used for purposes of compiling the Peer Group as of the first
day of the Measurement Period and that remain publicly-held companies as of the
last day of the Measurement Period).

6.Performance Goal; Delivery of Shares.

(a)If, for the Measurement Period, the Trust’s performance, based on its “TRS”
(as defined in Section 2 of this Attachment II), equals or exceeds the
“Threshold” (as defined in Section 2 of this Attachment II), then the Trust
shall deliver to each Participant the number of Shares (rounded down to the
nearest whole number of Shares) determined by first multiplying the whole
percentile (expressed as a percentage equal to the percentile rounded up for
fractions of one-half or greater) at which the Trust’s TRS for the Measurement
Period places the Trust among the component members (excluding the Trust) of the
Peer Group for the Measurement Period, each ranked pursuant to such TRS, by two,
and then multiplying that product by the Participant’s Base Units; provided,
however, that: (i) if the Trust’s TRS places the Trust at or above the 75th
percentile among the component members (excluding the Trust) of the Peer Group
at the end of the Measurement Period (ranked based upon each such member’s TRS
for the Measurement Period) then the number of Shares that will be delivered
shall equal 200% of the Participant’s Base Units and (ii) if the Trust’s TRS
places the Trust above the 50th percentile and below the 75th percentile among
the component members (excluding the Trust) of the Peer Group at the end of the
Measurement Period (ranked based upon each such member’s TRS for the Measurement
Period) then the number of Shares that will be delivered shall equal a
percentage of the Participant’s Base Units, with such percentage derived through
a straight-line interpolation with a deemed minimum percentage of 100% at the
50th percentile and a deemed maximum percentage of 200% at the 75th
percentile.  Accordingly, for example, if the Trust’s TRS places the Trust at
the 62.5th percentile (i.e., the mid-point between the 50th and 75th
percentiles), then the percentage to be applied to the Participant’s Base Units
would be 150%.  Notwithstanding the preceding sentence, Shares will be delivered
under the Program to the extent that Shares remain available under the Plan; and
if the total number of Shares to be delivered exceeds the number of Shares
available under the Plan, then the number of Shares for each Participant will be
reduced on a pro rata basis based on each individual Participant’s Base Units as
compared to the total of all Participants’ Base Units.  If, for the Measurement
Period, the Trust’s performance, based on its TRS, does not equal or exceed the
Threshold, the Trust shall not deliver any Shares to the Participants.  Also,
except as provided in Section 8 of the Forepart, a Participant must be employed
by an Employer on the last day of the Measurement

A-II-1

--------------------------------------------------------------------------------

 

Period in order to receive any Shares under this Program.  See Appendix A
attached hereto for examples illustrating the operation of this Section.

 

A-II-2

--------------------------------------------------------------------------------

 

schedule I

♦   Columbia Property Trust, Inc.

♦   Corporate Office Properties Trust Inc.

♦   Cousins Properties Inc.

♦   Douglas Emmett, Inc.

♦   Empire State Realty Trust, Inc.

♦   Equity Commonwealth

♦   Highwoods Properties, Inc.

♦   Hudson Pacific Properties, Inc.

 

♦   Kilroy Realty Corp.

♦   Liberty Property Trust

♦   Mack-Cali Realty Corporation

♦   Paramount Group

♦   Piedmont Office Realty Trust Inc.

♦   Tier REIT

♦   Washington Real Estate Investment Trust

 

 

 

S1-1

--------------------------------------------------------------------------------

 

APPENDIX A

BRANDYWINE REALTY TRUST
2018-2020 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM

EXAMPLES*

Example 1.  Full Measurement Period

Executive A is a participant in the Brandywine Realty Trust 2018-2020 Restricted
Performance Share Unit Program (the “Program”).  The Share Value (as defined in
the Program) of a common share of beneficial interest (a “Share”) in the “Trust”
(as defined in the Program) on January 1, 2018 is $16, and the Share Value of a
Share on December 31, 2020 is $20.  For the three-year period beginning January
1, 2018 and ending December 31, 2020 (the “Measurement Period”), dividends total
$1.92 per Share (and are paid in an equal amount on a quarterly basis – i.e.,
$.16 dividend per Share per quarter).

Total return to shareholders (“TRS”) on one Share (expressed as a percentage)
for the Trust over the Measurement Period, as calculated by the Trust or by a
third party selected by the “Committee” (as defined in the Program), is the
following:

12/31/20 Share Value of One Share

 

$20

+ Dividends over Measurement Period on One Share

 

    +1.92

 

 

$21.92

Divided by 1/1/18 Share Value of One Share

 

    /16

 

 

1.37

 

 

 

TRS

 

37%

 

 

 

Participant A receives a Restricted Performance Share Unit award for 250 “Base
Units” (as defined in the Program).  Participant A also receives “DERs” (as
defined in the Program) on his Base Units, such that his total number of Base
Units on December 31, 2020 is 278.7, calculated as follows:

Date

Aggregate
Base Units

Deemed
Dividend


Share Price

Additional RSUs
“Purchased”

1/1/18

250

—

—

—

3/15/18

250

$40.00

$16

2.5

6/15/18

252.50

$40.40

$17

2.4

9/15/18

254.90

$40.78

$18

2.3

12/15/18

257.20

$41.15

$16

2.6

3/15/19

259.80

$41.57

$17

2.4

6/15/19

262.20

$41.95

$18

2.3

9/15/19

264.50

$42.32

$16

2.6

12/15/19

267.10

$42.74

$17

2.5

 

* The examples set forth in this Appendix A (including the $16.00 starting share
price) are illustrative only and are not intended to be precise or definitive.
For example, they do not show the full calculation of “TRS” (as defined below)
because, for ease of explanation, the calculation does not reflect that each
cash dividend paid during the “Measurement Period” (as defined below) is deemed
to be reinvested in a fractional notional share of the “Trust” (as defined
below). When actually calculating TRS, each cash dividend will generally be
deemed to be reinvested in a fractional notional share. There may be other
immaterial differences between the way calculations are performed in these
examples and the way the Trust or a third party engaged by the “Committee” (as
defined below) would perform the calculations.  The examples are also based on
Attachment II (Peer Group Component) and shall be construed to apply, as
applicable, to Attachment I (Index Component) as applicable.



A-1

--------------------------------------------------------------------------------

 

Date

Aggregate
Base Units

Deemed
Dividend


Share Price

Additional RSUs
“Purchased”

3/15/20

269.60

$43.14

$18

2.4

6/15/20

272

$43.52

$19

2.3

9/15/20

274.30

$43.89

$20

2.2

12/15/20

276.50

$44.24

$20

2.2

12/31/20

278.70

—

—

—

 

If, as of December 31, 2020, the Trust’s TRS places the Trust at the percentiles
listed below among the component members of the “Peer Group” (as defined in the
Program) (the “Peer Group”), ranked pursuant to each member’s TRS over the
Measurement Period, as calculated by the Trust or by a third party selected by
the Committee, Participant A would receive the following number of Shares (with
fractional Shares settled in cash):

Percentile

 

Percent of
Base Units
Deliverable in Shares

 

Shares

Below 25th

 

0%

 

0

25th

 

50%

 

139(plus cash for .7 Share)

40th

 

80%

 

222 (plus cash for .7 share)

50th

 

100%

 

278(plus cash for .7 Share)

62.5th

 

150%

 

417(plus cash for .7 Share)

75th or above

 

200%

 

556(plus cash for .7 Share)

 

Example 2.  Change of Control

Assume the same facts as in Example 1, except that a “Change of Control” (as
defined in the Program) occurs when the Trust’s shareholders approve a “Business
Combination” (as defined in the Program), which becomes effective on October 15,
2019.  From the period between January 1, 2018 and October 15, 2019 inclusive,
total dividends of $1.12 per Share have been paid.  Because of the Change of
Control, the Measurement Period ends on October 15, 2019, rather than December
31, 2020.  The final price per Share agreed upon by the parties to the Change of
Control is $18.

TRS on one Share (expressed as a percentage) over the Measurement Period (ending
October 15, 2019), as calculated by the Trust or by a third party selected by
the Committee, is the following:

10/15/2019 Value of One Share

 

$18

+ Dividends over Measurement Period on One Share

 

+$1.12

 

 

$19.12

Divided by 1/1/2018 Value of One Share

 

      /16

 

 

1.195

 

 

 

TRS

 

19.5%

 

 

 

As of October 15, 2019, Participant A has 264.5 Base Units (see Example 1).  If,
as of October 15, 2019, the Trust’s TRS places the Trust at the percentiles
listed below among the component members of the Peer Group (ranked pursuant to
each member’s TRS over the Measurement Period, as calculated by the Trust or by
a third party selected by the Committee), Participant A would receive the
following number of Shares (with fractional Shares settled in cash):



A-2

--------------------------------------------------------------------------------

 

Percentile

 

Percent of
Base Units
Deliverable in Shares

 

Shares

Below 25th

 

0%

 

0

25th

 

50%

 

132(plus cash for .5 Share)

40th

 

80%

 

211(plus cash for .5 Share)

50th

 

100%

 

264(plus cash for .5 Share)

62.5th

 

150%

 

396(plus cash for .5 Share)

75th or above

 

200%

 

528(plus cash for .5 Share)

 

Example 3.  Termination During Measurement Period

Assume the same facts as in Example 1, except that Participant A has a
separation from service that constitutes a Retirement, dies or incurs a
“Disability Termination” (as defined in the Program) on May 5, 2019.  From the
period between January 1, 2018 and May 31, 2019 inclusive, total dividends of
$.80 per Share have been paid.  Thus, as of the end of the Measurement Period
applicable to his Retirement, death or Disability Termination, Participant A has
259.8 Base Units (see Example 1).  Because of the kind of termination that
occurred, Participant A is eligible to receive the number of Shares (if any)
computed in accordance with Section 8(a) of the Forepart.

 

 

A-3

--------------------------------------------------------------------------------

 

APPENDIX B

BRANDYWINE REALTY TRUST
2018-2020 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM

BENEFICIARY DESIGNATION FORM

This Form is for your use under the Brandywine Realty Trust 2018-2020 Restricted
Performance Share Unit Program (the “Program”) to name a beneficiary for the
Shares that may be deliverable to you from the Program.  You should complete the
Form, sign it, have it signed by your Employer, and date it.

*    *    *    *

I understand that in the event of my death before I receive Shares that may
be  deliverable to me under the Program, the Shares will be delivered to
the  beneficiary designated by me below or, if none or if my designated
beneficiary predeceases me, to my surviving spouse or, if none, to my estate.  I
further understand that the last beneficiary designation filed by me during my
lifetime and accepted by my Employer cancels all prior beneficiary designations
previously filed by me under the Program.

I hereby state that ____________________ [insert name], residing at
_____________________________________________ [insert address], whose Social
Security number is ____________, is designated as my beneficiary.



Signature of Participant



Date

 

 

 

ACCEPTED:


[insert name of Employer]

By:

Date:

 

 

 

B-1